FILED

UNITED STATES DISTRICT COURT oct ~6

FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District and
Bankruptcy Courts

LATYSHA SHORT, )
)
Plaintiff, )
) Civil Action No, 1:20-cv-02425 (UNA)
V. )
)
HOOK SUN EU, et al., )
)
Defendants. )
MEMORANDUM OPINION

 

This matter is before the court on plaintiff's pro se complaint and application for leave to
proceed in forma pauperis (“IFP”). The court will grant plaintiff's IFP application and dismiss
the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the
court to dismiss an action “at any time” it determines that subject matter jurisdiction is wanting).

Plaintiff, a resident of the District of Columbia, sues seven defendants, constituted by
entities and individuals. Plaintiff's claims arise out of a contract she executed with defendants for
the “transfer/purchase” of a home. She alleges that defendants have failed to make required
repairs, obtain appropriate permits, comply with unspecified housing codes, and have seemingly
made misrepresentations about the property at issue. As a result, plaintiff contends that she has
been forced unfairly to take on the logistical and financial burdens relating to the property. She
alleges that defendants “sold a demolished home at over-value, not as is[,]” in violation of 18
U.S.C. § 1341. She demands “unspecified” monetary damages.

As a preliminary matter, the Local Rules of this court state that a plaintiff “filing pro se in
forma pauperis must provide in the [complaint’s] caption the name and full residence address or

official address of each party.” LCvR 5.1(c)(1). Plaintiff does not include this information for all
defendants. Notwithstanding, plaintiff fails to establish subject matter jurisdiction before this
court.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a “federal question” is presented or the parties are of diverse citizenship and the amount
in controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there must be
complete diversity between the parties, which is to say that the plaintiff may not be a citizen of the
same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) (citing Owen
Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)).

Plaintiff has failed to established diversity jurisdiction because she has named a defendant
that is domiciled in the District of Columbia, namely, FACES, LLC, therefore complete diversity
is defeated. Additionally, she must also allege, in good faith, that she has suffered damages
exceeding $75,000, see Pietrangelo v. Refresh Club, Inc., No. 18-cv-1943 (DLF), 2019 WL
2357379 at *6 (D.D.C. June 4, 2019) (citing Dart Cherokee Basin Operating Co., LLC v. Owens,
135 S. Ct. 547, 553 (2014)), which she has not done.

Plaintiff has also failed to state a federal question. She attempts to invoke a federal statute,
however, 18 U.S.C. § 1341, deals with criminal offenses and has no corresponding private right
of action. Wiggins v. Philip Morris, Inc., 853 F. Supp. 458, 466 (D.D.C. 1994) (citing Official
Publications, Inc. v. Kable News Co., 884 F.2d 664, 667 (2d Cir. 1989) (18 U.S.C. §§ 1341...
[does] not provide a private right of action.”) and Ryan v. Ohio Edison Co., 611 F.2d 1170, 1179
(6th Cir. 1979) (holding same)). Consequently, there is also no basis to support federal question

jurisdiction.
For these reasons, the court will dismiss the complaint without prejudice. An order
consistent with this memorandum opinion is issued separately.
/s/

Date: September 29, 2020 RUDOLPH CONTRERAS
United States District Judge